Appeal from D. C. N. D. Ala. Judgment vacated and case remanded for further consideration in light of Miller v. California, ante, p. 15; Paris Adult Theatre I v. Slaton, ante, p. 49; Kaplan v. California, ante, p. 115; United States v. 12 200-ft Reels Film, ante, p. 123; United States v. Orito, ante, p. 139; Heller v. New York, ante, p. 483; Roaden v. Kentucky, ante, p. 496; and Alexander v. Virginia, ante, p. 836.
Mr. Justice Brennan, joined by Mr. Justice Stewart and Mr. Justice Marshall, would vacate the judgment and remand case for further consideration in light of Mitchum v. Foster, 407 U. S. 225 (1972). Mr. Justice Douglas took no part in the consideration or decision of this appeal.